Order                                                          Michigan Supreme Court
                                                                     Lansing, Michigan

  February 3, 2015                                                    Robert P. Young, Jr.,
                                                                                 Chief Justice

  149320-1                                                             Stephen J. Markman
                                                                           Mary Beth Kelly
                                                                            Brian K. Zahra
                                                                    Bridget M. McCormack
                                                                          David F. Viviano
  In re DON H. BARDEN TRUST                                           Richard H. Bernstein,
  _________________________________________                                           Justices


  HELEN ROBINSON and DOUG BARDEN on
  behalf of the DON H. BARDEN TRUST,
                Petitioners-Appellants,
  and
  CARL V. BARDEN, VERNA J. McDANIEL,
  YVONNE B. MURRAY PENN, LESLIE M.
  FAVOR, LOIS HAMBY, JOHN R. BARDEN,
  and PEARL BARDEN,
             Petitioners,
  and
  DON BARDEN, JR.,
           Petitioner-Appellee,
  v                                             SC: 149320
                                                COA: 312027
                                                Wayne Probate: 11-768249-TV
  SHIRLEY A. KAIGLER, Personal Representative
  for the Estate of BELLA MARSHALL,
                 Respondent-Appellee,
  and
  ALANA MARSHALL BARDEN and
  JACQUELINE BARDEN,
           Respondents,
  and
  JOHN CHASE, JR., Trustee, and MICHELLE
  SHERMAN, Trustee,
           Appellees.

  _________________________________________/
  In re DON H. BARDEN TRUST
  _________________________________________
                                                                                                              2



HELEN ROBINSON and DOUG BARDEN on
behalf of the DON H. BARDEN TRUST,
              Petitioners-Appellants,
and
STEVEN G. COHEN,
          Appellant,
and
CARL V. BARDEN, YVONNE B. MURRAY
PENN, LESLIE M. FAVOR, LOIS HAMBY,
JOHN R. BARDEN, PEARL BARDEN, FRED
BARDEN, and VERNA J. McDANIEL,
          Petitioners,
and
DON BARDEN, JR.,
         Petitioner-Appellee,
v                                                                SC: 149321
                                                                 COA: 314391
                                                                 Wayne Probate: 11-768249-TV
SHIRLEY A. KAIGLER, Personal Representative
for the Estate of BELLA MARSHALL,
               Respondent-Appellee,
and
ALANA MARSHALL BARDEN and
JACQUELINE BARDEN,
         Respondents,
and
JOHN R. CHASE, JR., Trustee, LIPSON,
NEILSON, COLE, SELTZER & GARIN, P.C.,
and MICHELLE SHERMAN, Trustee,
          Appellees.

_________________________________________/

      On order of the Court, the application for leave to appeal the April 8, 2014
judgment of the Court of Appeals is considered, and it is DENIED, because we are not
persuaded that the questions presented should be reviewed by this Court.




                        I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                        February 3, 2015
       t0126
                                                                            Clerk